[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                     FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                               October 10, 2007
                              No. 07-11759                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                    D. C. Docket No. 06-00113-CR-3-RV

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

CURTIS G. PATTERSON,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       _________________________

                             (October 10, 2007)

Before BIRCH, DUBINA and MARCUS, Circuit Judges.

PER CURIAM:

     AFPD Gwendolyn Spivey, appointed counsel for Curtis G. Patterson in this
direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.

1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct. As

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Patterson’s convictions and

sentences are AFFIRMED.




                                          2